Name: Commission Regulation (EEC) No 2695/93 of 30 September 1993 laying down detailed rules for granting a special refund for exports of pigmeat sector products to certain third countries
 Type: Regulation
 Subject Matter: political framework;  animal product;  trade policy;  political geography
 Date Published: nan

 No L 245/72 1 . 10. 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2695/93 of 30 September 1993 laying down detailed rules for granting a special refund for exports of pigmeat sector products to certain third countries Whereas it is necessary to apply the period of reflection concerning the issuing of advance fixing certificates provided for in Article 4 of Regulation (EEC) No 1700/84 also in respect of shoulders and fore-ends and to include these two products in the communications referred to in the first indent of Article 5 thereof ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 15 (6) and 22 thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 7 (3) thereof, Whereas the purchase of certain quantities of pigmeat products in the Community by Russia, the Ukraine and Belarus should be facilitated ; whereas, to this end, provi ­ sion should be made for the grand of a special export refund for these destinations provided certain conditions are met ; Whereas, notwithstanding Articles 1 and 2 of Commis ­ sion Regulation (EEC) No 1700/84 of 18 Junew 1984 laying down special detailed rules for the applcation of the system of certificates of advance fixing of refunds in the pigmeat sector (4), as last amended by Regulation (EEC) No 2440/89 (*), provision should be made that refunds must be fixed in advance for control purposes and the amount of the security should be increased ; whereas it is appropriate to fix a deadline for the ldoging of advan ­ ce-fixing applications in order to accelerate the execution of the operations ; Whereas products which have already benefited from aid for private storage pursuant to Commission Regulation (EEC) No 650/93 of 19 March 1993 on special conditions for the granting of private storage aid for pigmeat ^ should not be eligible for the special refund so as to prevent the unwarranted combination of two measures to assist the same product ; Whereas it is appropriate, in view of budget constraints, to provide the possibility to terminate the issue of advance ­ fixing certificates once the total quantity reaches the level of 30 000 tonnes ; Article 1 1 . A special refund shall be granted for products falling within CN codes 0203 11 10, 0203 12 19, 0203 19 11 , 0203 21 10, 0203 22 19 and 0203 29 11 , provided the following conditions are met : (a) products must be exported for consumption in the Russian Federation, the Ukraine or Belarus ; (b) notwithstanding Articles 1 ( 1 ) and 2 of Regulation (EEC) No 1700/84, exporters must apply at the latest on 29 October 1993 for advance fixing of the refund and the amount of the security for certificates of advance fixing of refunds shall be fixed at ECU 30 per 100 kilograms ; (c) products must not have benefited from aid for private storage pursuant to Regulation (EEC) No 650/93 ; (d) Section 20 of the certificate application and the advance-fixing certificate shall contain one of the following : 'Russia, Ukraine, Belarus' t 9  ¢ ¢ ¢ J (e) the certificate shall make it compulsory to export to one of the countries referred to in (d) ; (f) Section 22 of the certificate of advance fixing shall contain one of the following :  'Special refund for Russia, Ukraine, Belarus, Regu ­ lation (EEC) No 2695/93', &lt; » (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 282, 1 . 11 . 1975, p. 39. 0 OJ No L 161 , 19 . 6. 1984, p. 7. 0 OJ No L 231 , 9 . 8 . 1989, p. 6. 0 OJ No L 69, 20. 3 . 1993, p . 32. 1 . 10. 93 Official Journal of the European Communities No L 245/73 2. The conditions referred to at (a), (b), (c) and (e) shall constitute primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 0 ­ Article 2 On lodging the applications referred to in Article 1 ( 1 ) (b), exporters must present a declaration that they have met the requirement referred to in Article 1 ( 1 ) (c). respect of which certificates have been applied for reaches 30 000 tonnes. In the event that the quantity applied for exceeds 30 000 tonnes, the Commission may take the necessary steps to ensure compliance with the quantity provided for. Article 4 The provisions of Article 4 and Article 5, first indent, of Regulation (EEC) No 1700/84 shall apply to the products falling within CN codes 0203 12 19, 0203 19 11 , 0203 22 19 and 0203 29 11 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 The Commission may decide to terminate the issue of advance-fixing certificates once the total quantity in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993 . For the Commission Rene STEPHEN Memtier of the Commission (') OJ No L 208, 3. 8 . 1985, p. 5.